 



Exhibit 10.1

FIRST AMENDMENT TO THE

ODYSSEY HEALTHCARE, INC.
2001 EQUITY-BASED COMPENSATION PLAN

      THIS FIRST AMENDMENT is made effective as of May 5, 2005 (the “Effective
Date”) by Odyssey Healthcare, Inc., a Delaware corporation (the “Company”).

WITNESSETH:

      WHEREAS, the Company sponsors the Odyssey Healthcare, Inc. 2001
Equity-Based Compensation Plan (the “Plan”) for the benefit of its eligible
employees and their beneficiaries;

      WHEREAS, pursuant to Section 10(c) of the Plan the Board of Directors of
the Company (the “Board”) may amend or alter the Plan without the consent of
stockholders or participants, provided that, any such amendment or alteration,
including any increase in any share limitation, shall be subject to the approval
of the Company’s stockholders not later than the annual meeting next following
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of The NASDAQ Stock Market, and the Board
may otherwise, in its discretion, determine to submit other such changes to the
Plan to stockholders for approval; provided further that, without the consent of
an affected participant, no such Board action may materially and adversely
affect the rights of any participant under any previously granted and
outstanding award;

      WHEREAS, pursuant to Section 2(g)(ii) of the Plan, a change in control of
the Company may result from a transition in the members of the Board;

      WHEREAS, the Board believes it is in the best interest of the Company to
revise the criteria for determining when a transition in the members of the
Board constitutes a change in control of the Company;

      WHEREAS, pursuant to Section 4(a) of the Plan, the total number of shares
of the Company’s Common Stock (“Stock”) reserved and available for delivery in
connection with awards under the Plan shall not exceed the lesser of 225,000,000
shares of Stock (as adjusted for previous Stock dividends) or ten percent (10%)
of the total number of shares of Stock outstanding, assuming the exercise of all
outstanding options, warrants or other rights to purchase Stock and assuming the
conversion or exchange or exercise of all other securities convertible into
Stock;

      WHEREAS, the Board believes it is in the best interest of the Company to
increase the total number of shares of Stock reserved and available for issuance
under the Plan, from inception, to a total of 6,149,778;

      WHEREAS, Section 5 of the Plan provides that in each fiscal year during
any part of which the Plan is in effect, individuals who may subject the Company
to the deduction limitations provided in section 162(m) of the Internal Revenue
Code of 1986, as amended (the

 



--------------------------------------------------------------------------------



 



“Code”) may not be granted awards relating to more than 225,000,000 shares of
Stock (as adjusted for previous Stock dividends);

      WHEREAS, the Board believes it is in the best interest of the Company to
provide that in each fiscal year of the Company, during any part of which the
Plan is in effect, individuals who may subject the Company to the deduction
limitations provided in section 162(m) of the Code may not be granted awards
relating to more than 1,300,000 shares of Stock or, in the case of awards the
value of which is not directly related to the value of the Stock, awards the
value of which at the time of payment exceeds $3,000,000;

      WHEREAS, the Plan provides several business criteria on which the grant
and/or settlement of awards may be based if (1) the Company’s Compensation
Committee (the “Committee”) determines that an award to any participant should
be so conditioned or (2) the Committee determines that an award granted to an
officer of the Company, who may subject the Company to the deduction limitations
of section 162(m) of the Code, should qualify as “performance-based
compensation” for purposes of section 162(m) of the Code;

      WHEREAS, the Board believes it is in the best interest of the Company to
allow the stockholders of the Company to reapprove the business criteria on
which the grant and/or settlement of awards may be based;

      WHEREAS, Sections 9(c), 9(e) and 10(c) of the Plan provide collectively
that upon a change in control of the Company, the Committee shall have certain
powers to modify awards which include the power to (1) accelerate the vesting
schedule associated with any awards, (2) require the mandatory surrender of
options for cash consideration, and (3) make any other such revisions to awards
as the Committee deems appropriate; and

      WHEREAS, the Board believes it is in the best interest of the Company to
provide that upon a change in control of the Company, the Committee shall fully
accelerate the vesting schedule associated with all awards and either require
the mandatory surrender of options for cash consideration or provide that the
fully vested options shall be exercisable for a given period and shall
thereafter expire.

      NOW, THEREFORE, the Plan is hereby amended as follows:

      1. Section 2(g)(ii) is hereby amended in its entirety, effective on the
Effective Date, to read as follows:

            (iii) A majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members constituting the Board prior to the date of the
appointment or election;

      2. Section 4(a) is hereby amended in its entirety, effective on the
Effective Date, to read as follows:

            (a) Overall Number of Shares Available for Delivery. Subject to
adjustment in a manner consistent with any adjustment made pursuant to
Section 9, the total number of shares of Stock reserved and available for
delivery in connection with Awards under this Plan, from inception, is
6,149,778.

 



--------------------------------------------------------------------------------



 



      3. Section 5 is hereby amended in its entirety, effective on the Effective
Date, to read as follows:

            5. Eligibility; Per Person Award Limitations. Awards may be granted
under this Plan only to Eligible Persons. In each fiscal year during any part of
which this Plan is in effect, a Covered Employee may not be granted Awards
relating to more than 1,300,000 shares of Stock, subject to adjustment in a
manner consistent with any adjustment made pursuant to Section 9, and in the
case of Awards the value of which is not directly related to the value of the
Stock, Awards the value of which at the time of payment exceeds $3,000,000.

      4. Section 8(b) of the Plan shall continue to read in its current state.

      5. Section 9(c) is hereby amended in its entirety, effective on the
Effective Date, to read as follows:

            (c) Corporate Restructuring. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Stock covered by an
Option theretofore granted shall be adjusted so that such Option shall
thereafter cover the number and class of shares of stock and securities to which
the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of shares of Stock then covered by such
Option and the share limitations provided in Sections 4 and 5 shall be adjusted
in a manner consistent with the recapitalization. Upon a Change in Control the
Committee, shall fully accelerate the forfeiture provisions associated with all
outstanding Awards and, acting in its sole discretion without the consent or
approval of any holder, effect one of the following alternatives with respect to
Options: (1) accelerate the time at which all Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Options and
all rights of holders thereunder shall terminate, or (2) require the mandatory
surrender to the Company of all of the outstanding Options held by such holders
(irrespective of whether such Options are then exercisable under the provisions
of this Plan) as of a date, before such Change in Control, specified by the
Committee, in which event the Committee shall thereupon cancel such Options and
pay to each holder an amount of cash per share equal to the excess, if any, of
the amount calculated in Section 9(d) (the “Change in Control Price”) of the
shares subject to such Option over the exercise price(s) under such Options for
such shares.

      NOW, THEREFORE, be it further provided that, except as provided above, the
Plan shall continue to read in its current state.

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, this First Amendment has been executed by a duly
authorized officer of the Company as of the date set forth in the introductory
paragraph and effective as set forth herein.

            ODYSSEY HEALTHCARE, INC.
a Delaware corporation
      By:   /s/ Richard R. Burnham         Name:   Richard R. Burnham       
Title:   Chief Executive Officer and President     

 